 Exhibit 10.4

 



AMENDMENT #1 TO THE SECURITIES PURCHASE AGREEMENT AND CONVERTIBLE PROMISSORY
NOTE DATED DECEMBER 26, 2017

 

THIS AMENDMENT #1 (the “Amendment”) TO THE SECURITIES PURCHASE AGREEMENT AND
CONVERTIBLE PROMISSORY NOTE dated December 26, 2017, is made effective as of
January 3, 2018, by and between Reign Sapphire Corporation, a Delaware
corporation (the “Company”), and _________________________, a
_________________________ limited liability company (the “Holder”) (collectively
the “Parties”).

 

BACKGROUND

 

A.     The Company and Holder are the parties to that certain securities
purchase agreement (the “SPA”) and convertible promissory note in the principal
amount of $147,000.00 (the “Note”), all dated December 26, 2017; and

 

B.      The Parties desire to amend the SPA and Note, as set forth expressly
below, to acknowledge the actual date of closing of the transactions
contemplated by the SPA and Note.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.          All references in the SPA and Note to December 26, 2017 shall be
replaced with January 3, 2018.

 

2.          This Amendment shall be deemed part of, but shall take precedence
over and supersede any provisions to the contrary contained in the SPA and Note.
Except as specifically modified hereby, all of the provisions of the SPA and
Note, which are not in conflict with the terms of this Amendment, shall remain
in full force and effect.

 

[Signature page to follow]

 

1 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 



Reign Sapphire Corporation             By:     By:   Name: Joseph Segelman  
Name: Title: Chief Executive Officer   Title:

 

2